Citation Nr: 1625786	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-20 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 30, 2010, for the grant of service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2010, which granted service connection for lung cancer; the Veteran appealed the effective date of the grant of service connection.  In April 2015, the appellant appeared at a videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  The Veteran's lung cancer, diagnosed in 1995, was present as a clinical entity as of July 9, 1994, and residuals have been present continuously since that date.

2.  The Veteran's initial claim for service connection for lung cancer was received on July 30, 2010.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 30, 2009, but no earlier, for the grant of service connection and award of compensation for lung cancer have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).   




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

The duty to notify has been met.  See VA correspondence and April 2015 Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained, as have private treatment records.  The Veteran has not identified any other pertinent records.  

A VHA medical opinion as obtained in November 2015, which was adequate for adjudication purposes, and responsive to the question asked.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A copy was provided to the Veteran and his representative.  Both provided responses.  

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that the effective date of the grant of service connection for lung cancer should be June 9, 1994, the effective date of the law adding lung cancer to the list of diseases presumptively associated with Agent Orange exposure.  However, he did not file his claim for service connection until July 30, 2010.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  

With respect to the effective date for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veteran Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer, et. al. v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2015).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

More specifically, a claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  

Here, VA did not issue a decision on the claim until November 2010.  There were no statements or submissions received prior to July 30, 2010, that could reasonably be viewed as an intent to apply for service connection for lung cancer.  Because VA promulgated the regulation regarding presumptive service connection for cancer effective June 9, 1994, and his claim for service connection was initially filed in July 30, 2010, the provisions of 38 C.F.R. § 3.816 do not apply.  Under these circumstances, the effective date will be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).  

In order for a claimant to be eligible for a retroactive payment pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  

In this case, lung cancer was not diagnosed until August 1995.  However, the Board obtained a VHA medical opinion by an oncologist in July 2015, who concluded that lung cancer was likely present as a clinical entity on or before June 9, 1994.  

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  This provision for a limited grant of an earlier effective date of one year prior to the claim applies to the facts of this case.  Thus, an earlier effective date of July 30, 2009, is warranted.  To this limited extent, the appeal is allowed.  

The Board is cognizant that this is not a full grant of the benefit sought by the Veteran.  However, his belief that the liberalizing effective date regulations allow for an effective date based on the date that the disease became manifest, without regard to when a claim was filed, is simply erroneous.  Only if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, may benefits be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  Here, however, the Veteran did not file a claim until many years after the effective date of the regulation establishing a presumptive basis for service connection for lung cancer, based on Agent Orange exposure.  He does not argue the contrary.

The Veteran testified that he was unaware of the presumption of association with Agent Orange exposure to lung cancer until 2010.  Such was the reason why he did not file his claim earlier.  The Board is sympathetic to the Veteran's circumstances, but, unfortunately, even with the liberalizing law, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  There is likewise no basis for an earlier effective date based on a Veteran's lack of knowledge of his entitlement to the benefit.  

In certain circumstances, VA treatment records may constitute an informal claim.  However, the Veteran's treatment was provided from private medical providers, but, in any event, VA treatment records may only constitute an informal claim for service connection if service connection has been previously established, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2015).  There is no other potential basis for an earlier effective date.  

In sum, the Veteran is entitled to an earlier effective date of July 30, 2009, but no earlier, for the award of service connection for lung cancer.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against an effective date earlier than one year prior to the date of the claim, and the claim for an even earlier effective date must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date of July 30, 2009, but no earlier, for the grant of service connection for lung cancer is granted.  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


